Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 27, 2022. 

Amendments
           Applicant's response and amendments, filed April 27, 2022, is acknowledged. Applicant has cancelled Claims 3-7, 12-17, 19-37, 39, 41-48, 50, 55, 58-60, 62-64, and 67-102, and 
amended Claims 1, 10, 38, 49, and 52-53. 
Claims 1-2, 8-11, 18, 38, 40, 49, 51-54, 56-57, 61, 65-66, and 103-104 are pending, and are under consideration. 

Election/Restrictions
Applicant has elected the following species, wherein:
i) the alternative DMD gRNA consists of SEQ ID NO:760, as recited in Claim 1; and 
ii) the alternative first promoter linked to sequence encoding Cpf1 and/or second promoter operably linked to the gRNA is a dystrophin promoter, as recited in Claim 103.

Priority
This application is a 371 of PCT/US2017/063468 filed on November 28, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/426,853 filed on November 28, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on January 18, 2022 and April 27, 2022 that have been considered. 
The information disclosure statement filed January 18, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citations have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Drawings
1. 	The prior objection to the drawings in withdrawn in light of Applicant’s filing of new, color drawings, which the Examiner finds persuasive. 

Specification
2. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendments to the specification to provide the corresponding SEQ ID NO’s for the nucleotide and amino acid sequences shown in figures, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

3. 	Claims 57 and 65 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claims are directed to genetically modified cells, wherein the specification discloses that the claimed gene editing system is “a new approach for the permanent correction of human genetic mutations” (pg 11, lines 3-4), whereby pharmaceutical formulations of the gene editing system are “administered to…a human” (pg 4, lines 19-21; pg 41, line 32, “administering recombinant adenovirus”; pg 46, lines 24-25). Thus, the claimed cells reasonably encompass those cells that are present and/or intended to be present in a human being, said cells being or becoming integrated into the human being, and therefore an inseparable part of the human itself. 
The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.  As such, the recitation of the limitation “non-human” or “isolated” would be remedial.  See 1077 O.G. 24, April 21, 1987.
Appropriate correction is required. 

Response to Arguments
Applicant argues that the claimed cells have markedly different properties than naturally occurring cells, and thus they are not products of nature. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner did not assert that the claims were directed to a judicial exception of naturally-occurring cells. Rather, the substantive issue is that the claims reasonably encompass cells being present in, and inseparable from, human beings, and thus encompass human beings. Applicant should amend the claims to recite “non-human” or “isolated” before “cell”. 

Claim Rejections - 35 USC § 112
4. 	The prior rejections of Claim 52-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to the claim, which the Examiner finds persuasive. 

5. 	The prior rejections of Claim 67 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 1-2, 8-11, 18, 38, 40, 49, 51-52, 56-57, 61, 65-66, and 104 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gersbach et al (WO 18/017754; filed July 19, 2017; priority to July 19, 2016; hereafter Gersbach ‘754) in view of Joseph et al (WO 17/035416; filed August 25, 2016; priority to August 25, 2015; co-authors to Gersbach et al), Tremblay et al (WO 17/049407; filed September 23, 2016; priority to September 23, 2015), Gersbach et al (WO 14/197748; hereafter Gersbach ‘748; of record in IDS), and Kaye et al (U.S. 2014/0329762).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Instant claims are directed to a Cpf1 guide RNA that targets a dystrophin splice acceptor site, to wit, exon 51 splice acceptor site, said Cpf1 gRNA consisting of SEQ ID NO:760, which is the reverse-complement of, and hybridizes to DMD intron 50/exon 51 splice acceptor junction shown below (bold, underlined): 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

With respect to Claim 1, Gersbach ‘754 is considered relevant prior art for having disclosed a composition comprising: 
i) a Cpf1 polypeptide, and 
ii) a nucleotide sequence encoding a DMD Cpf1 guide RNA that targets a dystrophin splice site, to wit, an splice site of DMD exon 51 (e.g. [0008-9], Example 2). 
Gersbach ‘754 disclosed wherein the DMD Cpf1 guide RNA (Table 1) is directed to the target sequence of: 
(SEQ ID NO:16 and 36) TTTGCAAAAACCCAAAATATTTTAGCT
said Cpf1 gRNA comprises the nucleotide sequence of : 
(SEQ ID NO:1 and 51) CAAAAACCCAAAATATTTTAGCT
	which overlaps with instant SEQ ID NO:760 target site, as shown below (bold, underlined):
DMD intron 50/exon 51 splice acceptor junction
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Gersbach ‘754 also disclosed additional Cpf1 gRNAs directed to exon 51, e.g. SEQ ID NO’s 92 and 94, respectively (Table 3), 
(SEQ ID NO:92) AGCTCCTACTCAGACTGTTA 
(SEQ ID NO:94) TGTCACCAGAGTAACAGTCT 
which substantially overlap with instant SEQ ID NO:760: 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Joseph et al is considered relevant prior art for having disclosed CRISPR/Cas9 or CRISPR-Cpf1 systems comprising a gRNA useful to disrupt normal gene splicing by targeting splice acceptors and donors to induce exon skipping, thereby restore a disrupted reading frame [00198], wherein a gRNA is directed to a dystrophin target sequence [0040], to wit, SEQ ID NO:335 comprising CCTACTCAGACTGTTACTC that is within instant SEQ ID NO:760. 
DMD intron 50/exon 51 splice acceptor junction
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Tremblay et al is considered relevant prior art for having disclosed the use of CRISPR system guide RNA and Cas9 or Cpf1 nucleases [0096] to target the dystrophin gene [00111]. 
Tremblay et al disclosed a gRNA whose target sequence (Table 5, gRNA #7, SEQ ID NO’s 112/154) overlaps with instant SEQ ID NO:760.
DMD intron 50/exon 51 splice acceptor junction
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Gersbach ‘748 is considered relevant prior art for having disclosed compositions comprising Cas9 endonuclease and a Cas9 guide RNA (e.g. Table 4, legend) directed against a dystrophin exon 51 splice site (e.g. Example 9, [00304], “correctable by exon 51 skipping”). Gersbach ‘748 disclosed gRNAs targeting human DMD splice sites so as to skip, e.g. exon 51 (Table 8, DCR67, DCR68, DCR69, DCR72, “3’ splice donor of exon 51 to skip exon”), whereby the guide RNAs are able to specifically delete individual exons, or a series of exons, to restore the dystrophin reading frame, similar to the methods of oligonucleotide-based exon-skipping [00300]; [00304], “DMD patient myoblasts with background deletions correctable by exon 51 skipping were treated with… sgRNAs flanking exon 51”). The CRISPR/Cas9 system is use to disrupt normal gene splicing by targeting splice acceptors and donors to induce skipping of premature stop codons or restore a disrupted reading frame [00167], whereby skipping of exon 51 is ideally suited for permanent correction of common frame-disrupting deletions in DMD [00187]. 
Gersbach ‘748 disclosed, for example, a Cas9 gRNA directed against intron 50 target sites (Table 6, SEQ ID NO’s 65-66), or exon 51 target sites (Table 6, SEQ ID NO’s 67-68), more specifically, SEQ ID NO:67.
DMD intron 50/exon 51 splice acceptor junction
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Kaye et al is considered relevant prior art for having disclosed antisense molecules capable of binding to a selected target site in the human dystrophin gene to induce exon skipping (Abstract), wherein an embodiment of the invention includes an antisense molecule SEQ ID NO: 564 that is 100% identical to instant SEQ ID NO:760 (search results available in SCORE)
Ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in genetics, molecular biology, nucleic acid expression vectors, and gene editing technologies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a Cpf1 gRNA consisting of SEQ ID NO:760 with a reasonable expectation of success because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art teaches/discloses Cpf1 guide RNAs being used for the same or similar purpose as the instantly recited Cpf1 guide RNA, whereby specific embodiments of Cpf1 guide RNA(s) is/are disclosed that are near, touch upon, fully within, substantially overlap with, or identical to (bold, underlined) the instantly recited Cpf1 guide RNA target sequence (bold, underlined), as shown below: 
DMD intron 50/exon 51 splice acceptor junction (instant)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Gersbach et al (WO 18/017754)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Joseph et al (WO 17/035416)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Tremblay et al (WO 17/049407)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Gersbach et al (WO 14/197748) 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Kaye et al (U.S. 2014/0329762)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

	The instantly claimed gRNA consisting of SEQ ID NO: 760 creates art-recognized molecular lesions such as insertion and/or deletions (indels), whereby the deletions may vary in length, e.g. 3 to 26 nucleotides (Figure 6A-B, pgs 72-73, joining ¶). That is to say, instant claims do not prohibit or exclude the use of Cpf1 gRNA SEQ ID NO:760 from generating deletions, nor from being used in combination with other gRNAs (pg 73, lines 25-27; Figure 3A, “exon skipping uses two gRNAs to disrupt splice sites and generates a large deletion”). 
Instant specification fails to disclose a Cpf1 gRNA that is only able to promote exon-skipping, but not an insertion or deletion (syn. indel), as opposed to a Cpf1 gRNA that necessarily and predictably yields some other genetic modification, e.g. an indel, that is both a deletion and also promotes exon-skipping and/or an insertion and also promotes exon-skipping of DMD exon 51. 
The instantly specification fails to disclose an element of criticality for the instantly recited Cpf1 guide RNA consisting of SEQ ID NO:760 directed to the DMD intron 50/exon 51 boundary and splice acceptor.
	Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to arrive at a Cpf1 gRNA consisting of SEQ ID NO:760 with a reasonable expectation of success because the prior art disclosed CRISPR/Cas9 and/or CRISPR/Cpf1 guide RNAs directed to the DMD intron 50/exon 51 splice acceptor junction, shown supra, whereby Kaye et al disclosed an oligonucleotide sequence that is 100% identical to the instant SEQ ID NO:760, and binds to the intron 50/exon 51 splice acceptor junction so as to induce skipping of dystrophin exon 51, the artisan being motivated to do so because those of ordinary skill in the art previously recognized that the Cpf1 endonuclease recognizes PAM motifs TTTN (e.g. Gersbach ‘754, [0013]; Tremblay, Table 1), and one can immediately identify that said Cpf1 TTTN PAM motif (italicized) is naturally present immediately adjacent to the target site of the Kaye al oligonucleotide. 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Those of ordinary skill in the art previously recognized that it is routine and common practice to screen their guide RNAs (Gersbach ‘754, e.g. [00108], “candidate gRNAs are evaluated and chosen based on off-target activity”; [00162], “Candidate guide RNAs were screened in vitro”); Gersbach ‘748, e.g. [00301], “Screening of sgRNAs targeted to the Dystrophin gene in human cells”). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Gersbach ‘754 disclosed wherein the sequence encoding the Cpfl polypeptide is isolated or derived from a sequence encoding a Lachnospiraceae Cpfl polypeptide or an Acidaminococcus Cpfl polypeptide [0033]. 
Joseph et al disclosed wherein the sequence encoding the Cpfl polypeptide is isolated or derived from a sequence encoding a Lachnospiraceae Cpfl polypeptide or an Acidaminococcus Cpfl polypeptide [0072].
Tremblay et al disclosed wherein the sequence encoding the Cpfl polypeptide is isolated or derived from a sequence encoding a Lachnospiraceae Cpfl polypeptide or an Acidaminococcus Cpfl polypeptide (pg 20, Table 1).
With respect to Claim 40, Gersbach ‘754 disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells [00120, 138, 147], said sequence being codon-optimized [0047, 95].
Joseph et al disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells, e.g. human individual [00138], said sequence being codon-optimized [0084].
Tremblay et al disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells, e.g. human individual [0090], said sequence being codon-optimized codon-optimized to target host individual or mammal [0088], e.g. “humanized Cas9” (Table 6).
Gersbach ‘748 disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells [0060], said sequence being codon-optimized [0060, “human-optimized SpCas9”; 117, 246]. 
With respect to Claim 9, Gersbach ‘754 disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in a single vector, e.g. ([0080],”the vector may encode a Cpf1 endonuclease and at least one Cpf1 gRNA”). 
Joseph et al disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in a single vector, e.g. ([00195],”vector…CRISPR/Cfp1-based system with at least one gRNA”).
Tremblay et al disclosed wherein the sequence encoding the nuclease and the sequence encoding the gRNA are present in a single vector, e.g. Figure 1a.
With respect to Claim 8, Gersbach ‘754 disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([00133], “The genetic construct….may comprise a nucleic acid that encodes…the Cpf1 endonuclease and/or at least one of the Cpf1 gRNAs.”). 
Joseph et al disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([00226], “genetic construct….may comprise a nucleic acid that encodes…a CRISPR/Cpf1-based system and/or at least one gRNA”). 
Tremblay et al disclosed wherein the sequence encoding the CRISPR nuclease and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([0091], “vector may comprise nucleic acid sequence(s) that/which encode(s) at least one gRNA and/or CRISPR nuclease”). 
Gersbach ‘748 disclosed wherein the sequence encoding the CRISPR nuclease and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([00243], “The genetic construct….may comprise a nucleic acid that encodes…the CRISPR/Cas9-based system… and/or at least one of the gRNAs.”). 
With respect to Claims 49 and 104, Gersbach ‘754 disclosed wherein the vector(s) may be a plasmid [00136]. 
Joseph et al disclosed wherein the vector(s) may be a plasmid, e.g. [00226]. 
Tremblay et al disclosed wherein the vector(s) may be a plasmid, e.g. [0091]. 
Gersbach ‘748 disclosed wherein the vector(s) may be a plasmid, e.g. ([0053], plasmid encoding Cas9, plasmid encoding gRNA expression cassette(s); [00243], single plasmid vector encodes both Cas9 and sgRNA(s)). 
With respect to Claim 51, Gersbach ‘754 disclosed wherein a liposome or nanoparticle comprises a plasmid vector, e.g. [00145], as such are known transfection facilitating agents. 
Joseph et al disclosed wherein a liposome or nanoparticle comprises a plasmid vector, e.g. [00224].   
Tremblay et al disclosed wherein a liposome comprises a plasmid vector, e.g. ([0060], lipofectamine).
Gersbach ‘748 disclosed wherein a liposome or nanoparticle comprises a plasmid vector, e.g. [00252], as such are known transfection facilitating agents. 
Kaye et al disclosed wherein the therapeutic nucleic acid may be formulated with a liposome or nanoparticle, e.g. [0159, 167].
With respect to Claim 52, Gersbach ‘754 disclosed wherein the vector encoding the Cpf1 polypeptide and/or Cpf1 gRNA may be a viral vector, to wit, an rAAV [00133]. 
Joseph et al disclosed wherein the vector encoding the Cpf1 polypeptide and/or Cpf1 gRNA may be a viral vector, to wit, an rAAV vector [00201].
Tremblay et al disclosed wherein the vector encoding the CRISPR nuclease and/or gRNA may be a viral vector, to wit, an rAAV vector [0091-92].
Gersbach ‘748 disclosed wherein the vector encoding the Cas9 polypeptide and/or Cas9 gRNA may be a viral vector, to wit, an rAAV [00208]. 
With respect to Claims 10-11 and 18, Gersbach ‘754 disclosed wherein the vector comprises a promoter operably linked to, at least, the nucleic acid encoding the Cpf1 polypeptide and/or Cpf1 gRNA [00134], wherein said promoter may be a muscle-cell specific promoter, e.g. a human muscle creatine promoter [00138, 191]. 
Joseph et al disclosed wherein the sequence encoding the nuclease further comprises a promoter [0084], wherein the promoter is a constitutive promoter [00132], wherein said promoter may be a muscle-cell specific promoter, e.g. a human muscle creatine promoter [00230]. 
Tremblay et al disclosed wherein the sequence encoding the nuclease and/or RNA further comprises a promoter constitutive promoter, e.g. Figure 1a, more specifically U1 or CBh [0091].
Gersbach ‘748 disclosed wherein the vector comprises a promoter operably linked to, at least, the nucleic acid encoding the Cpf1 polypeptide and/or Cpf1 gRNA, e.g. [0031, 103], wherein said promoter may be a muscle-cell specific promoter, e.g. a human muscle creatine promoter [00247]. 
With respect to Claim 38, Tremblay et al disclosed wherein the nuclease vector comprises 2A self-cleaving domain, e.g. Cas-2A-GFP [0060].
With respect to Claim 56, Gersbach ‘754 disclosed the composition further comprising a pharmaceutically acceptable carrier [00144].
Joseph et al disclosed the composition further comprising a pharmaceutically acceptable carrier [00224].
Tremblay et al disclosed the composition further comprising a pharmaceutically acceptable carrier [0046, 134].
Gersbach ‘748 disclosed the composition further comprising a pharmaceutically acceptable carrier [00252].
Kaye et al disclosed wherein the therapeutic nucleic acid may be formulated with a pharmaceutically acceptable carrier, e.g. [0156-157].
With respect to Claims 57, and 65-66, Gersbach ‘754 disclosed a cell comprising the composition comprising a sequence encoding a Cpfl polypeptide and a sequence encoding a DMD guide RNA (gRNA), wherein the DMD gRNA targets a dystrophin exon 51 splice acceptor site, and a cell in which exon 51 of a mutant DMD gene has been selective skipped, e.g. [00146, 149 “to genetically correct a dystrophin gene (e.g. a human dystrophin gene)”.
Joseph et al disclosed a cell comprising the composition comprising a sequence encoding a Cpfl polypeptide and a sequence encoding a DMD guide RNA (gRNA), wherein the DMD gRNA targets a dystrophin exon 51 splice acceptor site, and a cell in which exon 51 of a mutant DMD gene has been selective skipped, e.g. ([00196], “CRISPR/Cpf1-based system with at least one gRNA…may also be used to disrupt normal gene splicing by targeting splice acceptors…to induce skipping of premature stop codons or restore a disrupted reading frame”). 
Tremblay et al disclose host cells in which the CRISPR nuclease/gRNA reaction is performed to edit the dystrophin gene, e.g. [00141-147].
Gersbach ‘748 disclosed a cell comprising the composition comprising a sequence encoding a CRISPR nuclease and a sequence encoding a DMD guide RNA (gRNA), e.g. ([0060], “evaluation of CRISPR/Cas9…in human cells”). 
With respect to Claim 61, Gersbach ‘754 disclosed a method of correcting a dystrophin gene defect comprising the step(s) of: 
i) contacting a cell and a composition of a sequence encoding a Cpfl polypeptide and a
sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site under conditions suitable for expression of the Cpfl polypeptide and the gRNA, 
wherein the Cpfl polypeptide disrupts the dystrophin splice site; and 
wherein disruption of the splice site results in selective skipping of a mutant DMD exon, e.g. [0054, 86, 107].
Joseph et al disclosed a method of correcting a dystrophin gene defect comprising the step(s) of: 
i) contacting a cell and a composition of a sequence encoding a Cpfl polypeptide and a
sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site under conditions suitable for expression of the Cpfl polypeptide and the gRNA, 
wherein the Cpfl polypeptide disrupts the dystrophin splice site; and 
wherein disruption of the splice site results in selective skipping of a mutant DMD exon, e.g. [0040, 75, 196].
Tremblay et al disclosed a method of correcting a dystrophin gene defect comprising the step(s) of: 
i) contacting a cell and a composition of a sequence encoding a Cpfl polypeptide and a
sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site under conditions suitable for expression of the Cpfl polypeptide and the gRNA, 
wherein the Cpfl polypeptide disrupts the dystrophin splice site; and 
wherein disruption of the splice site results in selective skipping of a mutant DMD exon, e.g. ([0050, 70], the reading frame may be restored by exon skipping). Tremblay et al demonstrated a gene-editing reaction in vivo, per electroporation of plasmids into skeletal muscle cells (Example 6, [00160]).
Gersbach ‘748 disclosed a method of correcting a dystrophin gene defect comprising the step(s) of: 
i) contacting a cell and a composition of a sequence encoding a Cas9 polypeptide and a sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site under conditions suitable for expression of the Cpfl polypeptide and the gRNA, 
wherein the Cpfl polypeptide disrupts the dystrophin splice site; and 
wherein disruption of the splice site results in selective skipping of a mutant DMD exon, e.g. [0060, 304].
With respect to Claim 67, Gersbach ‘754 disclosed conception of a method of treating muscular dystrophy in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition of a sequence encoding a Cpfl polypeptide and a sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site, e.g. [0019-21], [00123], “Methods of Correcting a Mutant Gene and Treating a Subject”). 
Joseph et al disclosed conception of a method of treating muscular dystrophy in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition of a sequence encoding a Cpfl polypeptide and a sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site, e.g. ([00207], “Methods of Correcting a Mutant Gene and Treating a Subject”).
Tremblay et al disclosed conception of a method of treating muscular dystrophy in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition of a sequence encoding a Cpfl polypeptide and a sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site, e.g. e.g. ([0050, 70], the reading frame may be restored by exon skipping). Tremblay et al demonstrated a gene-editing reaction in vivo, per electroporation of plasmids into skeletal muscle cells (Example 6, [00160]).
Gersbach ‘748 disclosed conception of a method of treating muscular dystrophy in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition of a sequence encoding a CRISPR nuclease and a sequence encoding a DMD guide RNA (gRNA) directed to an intron near the intron 50/exon 50 splice site, e.g. [0017, 233]. 
While neither Gersbach ‘754, Joseph et al, Tremblay et al, nor Gersbach ‘748 disclose an actual reduction to practice administering a therapeutically effective amount of a Cas9 nuclease or Cpf1 nuclease and corresponding gRNA that is able to achieve exon-skipping of DMD exon 51, thereby correcting a dystrophin gene defect in vivo and also achieve a real-world, clinically meaningful, therapeutic result, it is considered common sense that, at least conceptually, one would not propose, teach or otherwise suggest the use of the CRISPR/nuclease gene editing system to induce exon skipping of mutant dystrophin as a therapeutic modality if the ordinary artisan had a reasonable expectation of success that exon skipping of mutant dystrophin would be therapeutically beneficial. Gerbach ‘748 disclosed that oligonucleotide-based exon skipping of dystrophin exon 51 was already in clinical trials [00123]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the ordinary artisan would not combine references teaching antisense molecules with references teaching Cpf1 endonucleases. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Those of ordinary skill in the art previously recognized that exon-skipping may be achieved using antisense molecule (Kaye et al) or the CRISPR/Cas system (Joseph et al, Gersbach ‘748, Gersbach ‘754), whereby Cas9 and Cpf1 are art-recognized embodiments of the CRISPR/Cas system. Gersbach ‘748 disclosed, for example, that those of ordinary skill in the art previously recognized the scientific and technical concept of antisense oligonucleotide-based exon skipping [00123], and that the CRISPR/Cas system provides a robust, permanent gene restorative alternative to oligonucleotide-based exon skipping [00236]. Thus, one of ordinary skill in the art would reasonably look to references teaching antisense molecules in combination with references teaching Cpf1 endonucleases as it pertains to compositions to induce exon-skipping of the artisan’s gene of interest, i.e. dystrophin gene.

Applicant argues that the antisense oligonucleotide of Kaye et al was not tested, and thus the ordinary artisan would not have an expectation of success.  
Applicant’s argument(s) has been fully considered, but is not persuasive. It is not required in this analysis that the expectation of success be a certainty; only one that is reasonable to a person of ordinary skill. See In re Longi, 759 F.2d 887, 897 (Fed. Cir. 1985) (“Only a reasonable expectation of success, not absolute predictability, is necessary for a conclusion of obviousness”). Kaye et al clearly disclosed that the antisense molecule is capable of inducing exon-skipping in the human dystrophin gene, and demonstrated the ability of at least one embodiment to successfully induce exon-skipping (Figure 4). 
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Applicant has failed to articulate what element of introducing an antisense oligonucleotide into a host cell under conditions to induce exon skipping was not enabled. Rather, in light of the successful demonstrations reduced to practice in the prior art, it is considered that no undue experimentation is required.

Applicant argues that none of Gersbach '754 in view of Joseph '416, Tremblay '407 or Gersbach '748 disclose the complete SEQ ID NO: 760, and thus the ordinary artisan would not have an expectation of success.  
Applicant’s argument(s) has been fully considered, but is not persuasive. It is not required in this analysis that the expectation of success be a certainty; only one that is reasonable to a person of ordinary skill. See In re Longi, 759 F.2d 887, 897 (Fed. Cir. 1985) (“Only a reasonable expectation of success, not absolute predictability, is necessary for a conclusion of obviousness”).
The instantly recited Cpf1 guide RNA target sequence (bold, underlined), as shown below: 
DMD intron 50/exon 51 splice acceptor junction (instant)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
The cited prior art teaches/discloses Cpf1 guide RNAs being used for the same or similar purpose as the instantly recited Cpf1 guide RNA, whereby specific embodiments of Cpf1 guide RNA(s) is/are disclosed that are near, touch upon, fully within, substantially overlap with, or identical to (bold, underlined) the instantly recited Cpf1 guide RNA target sequence. 
The instantly specification fails to disclose an element of criticality for the instantly recited Cpf1 guide RNA consisting of SEQ ID NO:760 directed to the DMD intron 50/exon 51 boundary and splice acceptor.

Gersbach et al (WO 18/017754)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Joseph et al (WO 17/035416)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Tremblay et al (WO 17/049407)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Gersbach et al (WO 14/197748) 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Kaye et al (U.S. 2014/0329762)
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Applicant has failed to articulate what element of introducing a CRISPR/Cpf1 system comprising a guide RNA into a host cell under conditions to induce exon skipping was not enabled. Rather, in light of the prior art, it is considered that no undue experimentation is required.
Those of ordinary skill in the art previously recognized that the Cpf1 endonuclease recognizes PAM motifs TTTN (e.g. Gersbach ‘754, [0013]; Tremblay, Table 1), and one can immediately identify that said Cpf1 TTTN PAM motif (italicized) is naturally present immediately adjacent to the target site of the Kaye al oligonucleotide. 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac
Those of ordinary skill in the art previously recognized that it is routine and common practice to screen their guide RNAs (Gersbach ‘754, e.g. [00108], “candidate gRNAs are evaluated and chosen based on off-target activity”; [00162], “Candidate guide RNAs were screened in vitro”); Gersbach ‘748, e.g. [00301], “Screening of sgRNAs targeted to the Dystrophin gene in human cells”). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

	 Applicant argues that Gersbach provide motivation to look outside the reference for additional sequences.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant is respectfully reminded that the cited references should not be read in a vacuum. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. Gersbach is not required to motivate the ordinary artisan to look elsewhere. Rather, it is routine practice in the art to read the scientific literature relevant to one’s biological problem to solve. See, for example, the multitude of references cited by Long et al (2014, pg 1188, col. 1; of record in IDS) and Kleinstiver et al, 2016, pg 8-9; of record in IDS). Furthermore, Gersbach ‘748 disclosed that publicly available web-based tools are available to assess and prioritize potential CRISPR/Cas activity and off-target loci [00307]. Thus, here too, it is considered routine in the art to look outside a reference for additional sequences, as the nucleotide sequence of human dystrophin gene, e.g. GenBank accession NC_000023 (instant specification, pg 11, line 11) was known to the ordinary artisan since August 29, 2002, with version NC_000023.11 being available as of February 3, 2014 (Office Action Appendix). See also Gori et al (pg 162, lines 11-17, “targeting domains for use in gRNAs…with…Cas9s were identified using a DNA sequence searching algorithm”, e.g. “software based on the public tool cas-offinder”). 
	 
Applicant argues that Gersbach ‘754 could have tested a sequence of Kaye et al because Kaye was published before Gersbach ‘754. 
Applicant’s argument(s) has been fully considered, but is not persuasive. There is no requirement that Gersbach ‘754 test any particular sequence of Kaye et al. 
	 
Applicant argues that Kaye does not teach CRISPR/Cas9 and/or CRISPR/CpfI guide RNAs.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Joseph et al, Gersbach ‘748, and Gersbach ‘754 disclosed CRISPR/Cas9 and/or CRISPR/CpfI systems. 

Applicant argues that the Kaye publication does not indicate that there would be any reasoning behind or benefit to combining SEQ ID NO: 564 with a Cpfl polypeptide.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Joseph et al, Gersbach ‘748, and Gersbach ‘754 disclosed CRISPR/Cas9 and/or CRISPR/CpfI systems for exon-skipping, said target sequences substantially overlapping with instant SEQ ID NO:760. Kaye et al disclosed antisense oligonucleotides for exon-skipping whose target sequence is 100% identical to instant SEQ ID NO:760. Those of ordinary skill in the art previously recognized that the Cpf1 endonuclease recognizes PAM motifs TTTN (e.g. Gersbach ‘754, [0013]; Tremblay, Table 1), and one can immediately identify that said Cpf1 TTTN PAM motif (italicized) is naturally present immediately adjacent to the target site of the Kaye al oligonucleotide. 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

Applicant argues that Examiner has not provided any rationale as to why the skilled worker would have tried to combine the Cpfl endonuclease referenced in Gersbach '754 (which is described as being useful in CRISPR technology) with a nucleic acid from a completely different technology. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, both antisense oligonucleotides and the CRISPR/Cas system were previously recognized by those of ordinary skill in the art to be useful for exon-skipping. Joseph et al, Gersbach ‘748, and Gersbach ‘754 disclosed CRISPR/Cas9 and/or CRISPR/CpfI systems for exon-skipping, said target sequences substantially overlapping with instant SEQ ID NO:760. Kaye et al disclosed antisense oligonucleotides for exon-skipping whose target sequence is 100% identical to instant SEQ ID NO:760. Those of ordinary skill in the art previously recognized that the Cpf1 endonuclease recognizes PAM motifs TTTN (e.g. Gersbach ‘754, [0013]; Tremblay, Table 1), and one can immediately identify that said Cpf1 TTTN PAM motif (italicized) is naturally present immediately adjacent to the target site of the Kaye al oligonucleotide. 
ttcctttttgcaaaaacccaaaatattttagctcctactcagactgttactctggtgacacaac

7. 	Claims 8-11, 18, 38, 40, 49, 51-54, 56, and 103-104 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gersbach et al (WO 18/017754; filed July 19, 2017; priority to July 19, 2016; hereafter Gersbach ‘754) in view of Joseph et al (WO 17/035416; filed August 25, 2016; priority to August 25, 2015; co-authors to Gersbach et al), Tremblay et al (WO 17/049407; filed September 23, 2016; priority to September 23, 2015), Gersbach et al (WO 14/197748; hereafter Gersbach ‘748; of record in IDS), and Kaye et al (U.S. 2014/0329762), as applied to Claims 1-2, 8-11, 18, 38, 40, 49, 51-52, 56-57, 61, 65-66, and 104 above, and in further view of Gori et al (WO 16/183236; filed May 11, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Gersbach ‘754, Joseph et al, Tremblay et al, Gersbach ‘748, nor Kaye et al disclose wherein the promoter is a dystrophin promoter. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 11, 18, and 103, Gori et al is considered relevant prior art for having disclosed operably linking a CRISPR/Cas nuclease system to a muscle-specific promoter, wherein said muscle-specific promoter may be a creatine promoter or a dystrophin promoter (pgs 238-239, joining ¶).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first promoter, e.g. a first muscle specific promoter such as a creatine promoter, as disclosed by Gersbach ‘754, Joseph et al, and/or Gersbach ‘748, with a second muscle specific promoter, to wit, a dystrophin promoter, as disclosed by Gori et al, to drive expression of a CRISPR/nuclease-based gene editing system with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first promoter, e.g. a first muscle specific promoter such as a creatine promoter, with a second muscle specific promoter, to wit, a dystrophin promoter, to drive expression of a CRISPR/nuclease-based gene editing system because Gori et al disclosed operably linking a CRISPR/Cas nuclease system to a muscle-specific promoter, wherein said muscle-specific promoter may be a creatine promoter or a dystrophin promoter.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 40, Gersbach ‘754 disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells [00120, 138, 147], said sequence being codon-optimized [0047, 95].
Joseph et al disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells, e.g. human individual [00138], said sequence being codon-optimized [0084].
Tremblay et al disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells, e.g. human individual [0090], said sequence being codon-optimized codon-optimized to target host individual or mammal [0088], e.g. “humanized Cas9” (Table 6).
Gersbach ‘748 disclosed wherein the sequence encoding the Cpfl polypeptide is for expression in human cells [0060], said sequence being codon-optimized [0060, “human-optimized SpCas9”; 117, 246]. 
Gori et al disclosed wherein the sequence encoding the CRISPR nuclease is for expression in human cells (Abstract), said sequence being codon-optimized (pg 198, lines 12-15). 
With respect to Claim 9, Gersbach ‘754 disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in a single vector, e.g. ([0080],”the vector may encode a Cpf1 endonuclease and at least one Cpf1 gRNA”). 
Joseph et al disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in a single vector, e.g. ([00195],”vector…CRISPR/Cfp1-based system with at least one gRNA”).
Tremblay et al disclosed wherein the sequence encoding the nuclease and the sequence encoding the gRNA are present in a single vector, e.g. Figure 1a.
Gori et al disclosed wherein the sequence encoding the nuclease and the sequence encoding the gRNA are present in a single vector (e.g. pg 28, lines 16-17). 
With respect to Claim 8, Gersbach ‘754 disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([00133], “The genetic construct….may comprise a nucleic acid that encodes…the Cpf1 endonuclease and/or at least one of the Cpf1 gRNAs.”). 
Joseph et al disclosed wherein the sequence encoding the Cpf1 polypeptide and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([00226], “genetic construct….may comprise a nucleic acid that encodes…a CRISPR/Cpf1-based system and/or at least one gRNA”). 
Tremblay et al disclosed wherein the sequence encoding the CRISPR nuclease and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([0091], “vector may comprise nucleic acid sequence(s) that/which encode(s) at least one gRNA and/or CRISPR nuclease”). 
Gersbach ‘748 disclosed wherein the sequence encoding the CRISPR nuclease and the sequence encoding the gRNA are present in either a single vector or in different vectors, e.g. ([00243], “The genetic construct….may comprise a nucleic acid that encodes…the CRISPR/Cas9-based system… and/or at least one of the gRNAs.”). 
Gori et al disclosed wherein the sequence encoding the CRISPR nuclease and the sequence encoding the gRNA are present in different vectors (e.g., pg 284, line 18; pg 292, lines 1-2, “co-delivery”).
With respect to Claims 49 and 104, Gersbach ‘754 disclosed wherein the vector(s) may be a plasmid [00136]. 
Joseph et al disclosed wherein the vector(s) may be a plasmid, e.g. [00226]. 
Tremblay et al disclosed wherein the vector(s) may be a plasmid, e.g. [0091]. 
Gersbach ‘748 disclosed wherein the vector(s) may be a plasmid, e.g. ([0053], plasmid encoding Cas9, plasmid encoding gRNA expression cassette(s); [00243], single plasmid vector encodes both Cas9 and sgRNA(s)). 
Gori et al disclosed wherein the vector(s) may be a plasmid, e.g. (pg 284, line 17; pg 292, lines 1-2).
With respect to Claim 51, Gersbach ‘754 disclosed wherein a liposome or nanoparticle comprises a plasmid vector, e.g. [00145], as such are known transfection facilitating agents. 
Joseph et al disclosed wherein a liposome or nanoparticle comprises a plasmid vector, e.g. [00224].   
Tremblay et al disclosed wherein a liposome comprises a plasmid vector, e.g. ([0060], lipofectamine).
Gersbach ‘748 disclosed wherein a liposome or nanoparticle comprises a plasmid vector, e.g. [00252], as such are known transfection facilitating agents. 
Kaye et al disclosed wherein the therapeutic nucleic acid may be formulated with a liposome or nanoparticle, e.g. [0159, 167].
Gori et al disclosed wherein the therapeutic nucleic acid may be formulated with a liposome or nanoparticle, e.g. Table 7. 
With respect to Claim 52, Gersbach ‘754 disclosed wherein the vector encoding the Cpf1 polypeptide and/or Cpf1 gRNA may be a viral vector, to wit, an rAAV [00133]. 
Joseph et al disclosed wherein the vector encoding the Cpf1 polypeptide and/or Cpf1 gRNA may be a viral vector, to wit, an rAAV vector [00201].
Tremblay et al disclosed wherein the vector encoding the CRISPR nuclease and/or gRNA may be a viral vector, to wit, an rAAV vector [0091-92].
Gersbach ‘748 disclosed wherein the vector encoding the Cas9 polypeptide and/or Cas9 gRNA may be a viral vector, to wit, an rAAV [00208]. 
Gori et al disclosed wherein the vector encoding the Cas9 polypeptide and/or Cas9 gRNA may be a viral vector, to wit, an rAAV (e.g., pg 245, lines 3-26).
With respect to Claim 53, Gori et al disclosed wherein the viral vector may be replication-defective (pg 243, line 33; pg 246, lines 24-25, “helper plasmid promotes replication of the AAV”). 
With respect to Claim 54, Gersbach ‘754 disclosed wherein the AAV vector comprises a sequence isolated or derived from an AAV vector of serotype AAV1, AAV2, AAV5, AAV6, AAV8, AAV9, or any combination thereof [00121]. 
Joseph et al disclosed wherein the AAV vector comprises a sequence isolated or derived from an AAV vector of AAV1, 2, 5, 6, 8, 9 capsid serotypes, or combinations thereof [00201]
Tremblay et al disclosed wherein the AAV vector comprises a sequence isolated or derived from an AAV vector of serotype AAV1, 2, 5, 6, 8, 9 capsid serotypes, or combinations thereof [00132].
Gersbach ‘748 disclosed wherein the AAV vector comprises a sequence isolated or derived from an AAV vector of serotype AAV1, AAV2, AAV5, AAV6, AAV8, AAV9, or any combination thereof [00208]. 
Gori et al disclosed wherein the AAV vector comprises a sequence isolated or derived from an AAV vector of serotype AAV1, AAV2, AAV5, AAV6, AAV8, or AAV9 (pg 28, lines 20-23).
With respect to Claims 10-11, 18, and 103, Gersbach ‘754 disclosed wherein the vector comprises a promoter operably linked to, at least, the nucleic acid encoding the Cpf1 polypeptide and/or Cpf1 gRNA [00134], wherein said promoter may be a muscle-cell specific promoter, e.g. a human muscle creatine promoter [00138, 191]. 
Joseph et al disclosed wherein the sequence encoding the nuclease further comprises a promoter [0084], wherein the promoter is a constitutive promoter [00132], wherein said promoter may be a muscle-cell specific promoter, e.g. a human muscle creatine promoter [00230]. 
Tremblay et al disclosed wherein the sequence encoding the nuclease and/or RNA further comprises a promoter constitutive promoter, e.g. Figure 1a, more specifically U1 or CBh [0091].
Gersbach ‘748 disclosed wherein the vector comprises a promoter operably linked to, at least, the nucleic acid encoding the Cpf1 polypeptide and/or Cpf1 gRNA, e.g. [0031, 103], wherein said promoter may be a muscle-cell specific promoter, e.g. a human muscle creatine promoter [00247]. 
Gori et al disclosed wherein the vector comprises a promoter operably linked to, at least, the nucleic acid encoding the Cas9 polypeptide and/or gRNA, wherein said promoter may be a constitutive or muscle-cell specific promoter, e.g. a human muscle creatine promoter or a dystrophin promoter (pgs 238-239, joining ¶). 
With respect to Claim 38, Tremblay et al disclosed wherein the nuclease vector comprises 2A self-cleaving domain, e.g. Cas-2A-GFP [0060].
Gori et al disclosed wherein the vector may further comprise a 2A sequence (pg 243, line 13).
With respect to Claim 56, Gersbach ‘754 disclosed the composition further comprising a pharmaceutically acceptable carrier [00144].
Joseph et al disclosed the composition further comprising a pharmaceutically acceptable carrier [00224].
Tremblay et al disclosed the composition further comprising a pharmaceutically acceptable carrier [0046, 134].
Gersbach ‘748 disclosed the composition further comprising a pharmaceutically acceptable carrier [00252].
Kaye et al disclosed wherein the therapeutic nucleic acid may be formulated with a pharmaceutically acceptable carrier, e.g. [0156-157].
Gori et al disclosed wherein the therapeutic nucleic acid may be formulated with a pharmaceutically acceptable carrier (e.g. pg 30, lines 30-31).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Amendment
Applicant does not contest the teachings of Gori et al who disclosed operably linking a CRISPR/Cas nuclease system to a muscle-specific promoter, wherein said muscle-specific promoter may be a creatine promoter or a dystrophin promoter (pgs 238-239, joining ¶) as applied to the obviousness to one of ordinary skill in the art to substitute a first promoter, e.g. a first muscle specific promoter such as a creatine promoter, as disclosed by Gersbach ‘754, Joseph et al, and/or Gersbach ‘748, with a second muscle specific promoter, to wit, a dystrophin promoter, as disclosed by Gori et al, to drive expression of a CRISPR/nuclease-based gene editing system with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first promoter, e.g. a first muscle specific promoter such as a creatine promoter, with a second muscle specific promoter, to wit, a dystrophin promoter, to drive expression of a CRISPR/nuclease-based gene editing system because Gori et al disclosed operably linking a CRISPR/Cas nuclease system to a muscle-specific promoter, wherein said muscle-specific promoter may be a creatine promoter or a dystrophin promoter.

Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633